SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1340
CA 11-00503
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, GREEN, AND MARTOCHE, JJ.


LUCIA C. WRONSKI AND THOMAS S. WRONSKI,
PLAINTIFFS-RESPONDENTS,

                    V                                            ORDER

JUDITH EINACH, ET AL., DEFENDANTS,
NICHOLAS BORON AND DEBORAH M. BORON,
DEFENDANTS-APPELLANTS.
(ACTION NO. 1.)
-------------------------------------------------
THOMAS S. WRONSKI, AS PARENT AND NATURAL GUARDIAN
OF VICTORIA WRONSKI, AN INFANT,
PLAINTIFF-RESPONDENT,

                    V

NICHOLAS BORON, DEBORAH M. BORON,
DEFENDANTS-APPELLANTS,
AND ROSEMARY M. MILLER, DEFENDANT.
(ACTION NO. 2.)
(APPEAL NO. 3.)


CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (THOMAS P. KAWALEC OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

JACKSON & BALKIN, LOCKPORT (PATRICK M. BALKIN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT THOMAS S. WRONSKI, AS PARENT AND NATURAL GUARDIAN
OF VICTORIA WRONSKI, AN INFANT.

O’BRIEN BOYD, P.C., WILLIAMSVILLE (CHRISTOPHER J. O’BRIEN OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS LUCIA C. WRONSKI AND THOMAS S. WRONSKI.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered January 27, 2011 in a personal injury
action. The order, insofar as appealed from, denied in part the
motion of defendants Nicholas Boron and Deborah M. Boron for summary
judgment.

     Now, upon reading and filing the stipulation of discontinuance of
appeal signed by the attorneys for the parties on December 13, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
                                  -2-                 1340
                                                 CA 11-00503

without costs upon stipulation.




Entered:   December 30, 2011            Frances E. Cafarell
                                        Clerk of the Court